Case 17-11222-1-rel       Doc 30       Filed 02/11/19 Entered 02/11/19 14:10:36            Desc
                                            Page 1 of 4


UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK

IN RE: Judith R. Ross                                 Hearing Date:       March 28, 2019
                                                      Hearing Time:       11:15 a.m.
                                                      Location:           Albany
SSN: XXX-XX-4796
                             Debtor.                  Case No. 17-11222
                                                      Chapter 13


TRUSTEE’S NOTICE OF MOTION AND MOTION TO DISMISS WITH NOTICE OF AWARD
   OF LEGAL FEES TO DEBTOR’S ATTORNEY IF CASE DISMISSED BEFORE PLAN
                            CONFIRMATION

NOTICE OF TRUSTEE'S MOTION:

PLEASE TAKE NOTICE, that the undersigned Trustee will move this Court for an order

dismissing this Chapter 13 case. Said Motion will be heard at the United States Bankruptcy

Court, James T. Foley Courthouse, 445 Broadway, Suite 306, Albany, NY 12207 on March 28,

2019 at 11:15 a.m.



PLEASE TAKE FURTHER NOTICE, that if this case is dismissed after confirmation of a

Chapter 13 plan, the Trustee seeks approval to distribute all funds received by the Trustee before

dismissal (less trustee fees) to pay allowed claims under the terms of the confirmed plan.



PLEASE TAKE FURTHER NOTICE, that if this case is dismissed before confirmation of a

Chapter 13 plan, the Trustee seeks an Order (1) approving and directing payment of a fee in the

sum of $2,000 for general legal services rendered by Debtors' Attorney in this Chapter 13

case(the "Case Approved Fee") and (2) directing payment of any and all previously



                                                                                       Page 1 of 4
Case 17-11222-1-rel        Doc 30     Filed 02/11/19 Entered 02/11/19 14:10:36            Desc
                                           Page 2 of 4


court-approved fees awarded to Debtors' Attorney for legal services rendered in connection with

this Court's Loss Mitigation program (the "Loss Mit Fees"). Funds on hand with the Trustee will

first be disbursed to pay the Loss Mit Fees, with the balance disbursed to pay the Case Approved

Fee.

If Debtors' Attorney has received less than the Loss Mit Fees plus $2,000 before dismissal, any

portion not paid, may be paid from funds on hand with the Chapter 13 Trustee. If the Loss Mit

Fees plus the full $2,000 are not satisfied after the Trustee's disbursement, any remaining balance

may be collected from the Debtor(s). If Debtors' Attorney has received more than the Loss Mit

Fees plus $2,000 prior to dismissal, Debtors' Attorney shall be required, within ten (10) days after

entry of the Order Dismissing Case to either (1) refund all amounts received in excess of the Loss

Mit Fees plus $2,000 to the Debtor(s) and file proof of same with the Court, or (2) file and serve

an Application for Compensation for approval of all fees received and sought. Further, in these

instances, the Court may also direct that the balance of the funds received by the Trustee before

dismissal (after payment of applicable trustee fees and any Loss Mit Fees and Case Approved

Fee as set forth above) be returned to the Debtor(s).



TRUSTEE’S MOTION: The undersigned Trustee moves pursuant to §1307(c) of the U.S.

Bankruptcy Code (11 U.S.C. §1307) for an Order dismissing this case for the following cause:

        -   Default in plan payment under the terms of the confirmed or proposed plan

            (Information regarding payments received is available at: www.13datacenter.com).




                                                                                        Page 2 of 4
Case 17-11222-1-rel        Doc 30     Filed 02/11/19 Entered 02/11/19 14:10:36             Desc
                                           Page 3 of 4


CASE INFORMATION:

Monthly Plan payment: $185.00

Plan term: 36

Amount of default through January: $370.00

Last plan payment received prior to February 11, 2019: $185.00, 12/04/2018



The Trustee also moves pursuant to 11 USC §331 to award and direct payment of the Case

Approved Fee and to direct payment of Loss Mit Fees to Debtors' Attorney on such terms and

conditions as set forth in the Notice above, if the case is dismissed before confirmation of a

Chapter 13 plan.

IF YOU INTEND TO OPPOSE THIS MOTION, WRITTEN OPPOSITION MUST BE FILED WITH
THE CLERK OF THE COURT AND SERVED ON THE CHAPTER 13 TRUSTEE AT LEAST SEVEN
(7) DAYS PRIOR TO THE RETURN DATE. IF YOU DO NOT FILE AND SERVE WRITTEN
OPPOSITION, NO HEARING WILL BE HELD ON THE RETURN DATE AND THE COURT MAY
GRANT THE MOTION AS UNOPPOSED.


Dated:          February 11, 2019                   /s/ Andrea E. Celli
                                                    Andrea E. Celli
                                                    Chapter 13 Standing Trustee
                                                    7 Southwoods Blvd.
                                                    Albany, NY 12211




                                                                                        Page 3 of 4
Case 17-11222-1-rel          Doc 30   Filed 02/11/19 Entered 02/11/19 14:10:36    Desc
                                           Page 4 of 4


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF NEW YORK
IN RE: Judith R. Ross                            AFFIDAVIT OF SERVICE
                                                 Case No.: 17-11222

                        Debtor

KIM WAXMAN, BEING DULY SWORN, DEPOSES AND SAYS: THAT SHE IS OVER THE AGE
OF 18 YEARS; THAT SHE SERVED A COPY OF TRUSTEE’S NOTICE OF MOTION AND
MOTION TO DISMISS WITH NOTICE OF AWARD OF LEGAL FEES TO DEBTOR’S
ATTORNEY IF CASE DISMISSED BEFORE PLAN CONFIRMATION DATED FEBRUARY 11,
2019 ON THE FOLLOWING MANNERS: ON FEBRUARY 11, 2019.

VIA ELECTRONIC FILING:

Office of the United States Trustee            EDWIN M. ADESON, ESQ
74 Chapel Street                               485 GLEN STREET
Albany, NY 12207                               GLENS FALLS, NY 12801

VIA REGULAR U.S. MAIL

Judith R. Ross
3955 State Route 4
Hudson Falls, NY 12839

BY DEPOSTING A TRUE AND CORRECT COPY OF THE SAME PROPERLY ENCLOSED IN A
POST-PAID WRAPPER IN THE OFFICIAL DEPOSITORY MAINTAINED AT 7 SOUTHWOODS
PLAZA, ALBANY, NEW YORK DIRECTED TO SAID PERSON(S), AT SAID ADDRESSES.

                                                /s/ KIM WAXMAN
                                                KIM WAXMAN
Sworn before me this
11th day of February, 2019

/s/ Jessica H. Trzaskos
Reg. # 01TR6341836
Notary Public - State of NY
Qualified in Albany County
My Comission Expires 05/16/2020




                                                                                 Page 4 of 4
